       Case 1:19-cv-00558-KG-JHR Document 37 Filed 08/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP INC.,

       Plaintiff,

v.                                                         Civ. No. 19-0558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

       Defendant.

                ORDER SETTING TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a telephonic status conference is scheduled for

MONDAY, AUGUST 17, 2020, at 2:00 p.m. to discuss Plaintiff’s $10 million premium bond

payment renewal due date of August 20, 2020. Counsel for Plaintiff and Steven Vigil shall call

the AT&T conference line 888-398-2342, access code is 9614892, to be connected to the

proceedings.



                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
